Siebecker, J.
The terms of sec. 677, Stats. (1898), providing for the presentation of claims against counties, require a statement thereof in writing in the form prescribed, and that “such statement shall be verified by the affidavit-of the claimant, his agent or attorney, and filed with the county clerk; and no such claim against any county shall be acted upon or considered by any county board unless such state*88ment shall have been so made and filed.” The claim in this case was not verified by the affidavit of the claimant, hut by that of another person. It is nowhere stated that the affiant is the agent or attorney of the claimant. So far as appears from the record and proceedings of the county board on this claim presented in November, 1906, the person verifying such claim may have been a stranger to the claimant and wholly without authority to verify it under the requirements of the statutes. The omission to show that affiant was the agent or attorney of the claimant is a substantial defect in the form of the claim under these provisions. The requirement is an essential of the written statement and is clearly for the purpose of furnishing evidence of the correctness of the contents of the written statement to which it is affixed. To accomplish this the statute obviously intended that the affidavit should show that affiant was the claimant or his agent or attorney so as to give probative force to such claim by the verification. Eailuxe in showing this is fatal. Chickering-Chase Bros. Co., v. White, 127 Wis. 83, 106 N. W. 797; Miller v. C., M. & St. P. R. Co. 58 Wis. 310, 17 N. W. 130; McCabe v. Sumner, 40 Wis. 386. The county board disregarded this defect in the verification and considered the claim, allowing some of the items and disallowing others. The claimant avers that such action of the board was without jurisdiction under the circumstances and the statutes prescribing that “no such claim against any county shall be acted upon or considered by any county board unless such statement shall have been so made and filed.”
We are cited to the early case of Parker v. Grant Co. 1 Wis. 414, as authority to the effect that the requirement of a verification of a claim is only directory, and, if the board acted on it as presented, then such action binds the parties. Since that decision the statutes have been materially changed, and the effect thereof was considered in the recent cases of Northern T. Co. v. Snyder, 113 Wis. 516, 89 N. W. 460, *89and Birdsall v. Kewaunee Co. 124 Wis. 576, 103 N. W. 1, In tbem tbis change was considered, and it is stated:
“The clause must now be read as a proviso to the general grant of power contained in subd. 2, sec. 669, to the effect that the county board has power, as therein declared, to adjust and settle claims against the county . . . when itemized and verified as therein specified, and not otherwise.” Snyder Case, 113 Wis. 516, 535, 89 N. W. 466.
We consider this decision conclusive upon the effect of the statute, and that, because its verification was fatally defective in the respect heretofore indicated, the county board acquired no jurisdiction “to act upon or consider” the claim presented in November, 1906, against the county by the plaintiff, and that the trial court erred in overruling the demurrer to the answer.
By the Court. — The order appealed from is reversed, and the cause remanded to the lower court with directions to enter an order sustaining the demurrer, and for further proceedings according to law.